Citation Nr: 9904991	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-13 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel





REMAND

The veteran served on active duty from April 1968 to November 
1969.  The record shows that he was involved in combat, and 
that he received a Purple Heart.

In a rating in October 1995, the veteran was granted service 
connection for post-traumatic stress disorder, effective from 
August 31, 1994, date of claim, and a 30 percent evaluation 
was assigned from this date.

In June 1996, a claim for an increased rating for post-
traumatic stress disorder was received from the veteran, 
noting that he had recently been hospitalized at a Department 
of Veterans Affairs (VA) medical facility for this 
disability.  Subsequently, in a rating in October 1996, the 
regional office granted a temporary 100 percent evaluation 
for post-traumatic stress disorder for a period of 
hospitalization, effective from May 22, 1996, and then 
assigned a 50 percent evaluation, effective from August 1, 
1996.  The veteran then disagreed with the rating of 
50 percent, indicating that he believed that he was entitled 
to a higher evaluation for his post-traumatic stress 
disorder.

The hospital records, including extensive psychological 
testing, showed that the veteran was referred for 
hospitalization in May 1996 by the Lincoln Park, Michigan, 
Veterans Center for increasing symptomatology relating to his 
post-traumatic stress disorder, including isolation, 
depression, and anger.  Psychological testing near the 
beginning of hospitalization indicated a severe level of 
depression and symptomatology associated with the post-
traumatic stress disorder, with a GAF score of 40.  After 
extensive therapy, he was discharged from the hospital with 
medication, including Lithium Carbonate, Diazepam, and 
Risperidone for severe anxiety, noting that at discharge the 
veteran continued to have chronic symptoms of post-traumatic 
stress disorder.  A GAF score of 52 was noted on discharge 
from the hospital in late July 1996.

On a VA examination in March 1997, the veteran's history was 
reviewed.  Subjective complaints included depression, 
anxiety, anger, flashbacks, and isolation from his family.  
Objectively, a certain level of anxiety was noted, as was 
some dysfunction in memory.  Thinking productivity and 
thought processes were generally within the normal range and 
not disconnected or disjointed.  It was noted that he was 
unemployed since March 1995, and that he was receiving Social 
Security benefits.  The diagnoses included manifestations of 
unresolved post-traumatic stress disorder and residuals of 
chronic mood disorder, with persistence of manifestations of 
post-traumatic stress disorder.  The GAF score was noted 
as 70.

Thereafter, records were received relating to the veteran's 
award of Social Security disability benefits.  These records 
indicate that the veteran began having problems with 
migratory joint swelling beginning in mid-1995, requiring 
amputation of one toe, and that such migratory joint 
swelling, diagnosed at one point as psoriatic arthritis, 
affected the arms, legs, and spine.  One physician noted in 
January 1996 that the migratory joint pain, diagnosed as 
psoriatic arthritis, caused the veteran to be totally 
disabled.

In July 1997, a statement was received from the Lincoln Park, 
Michigan, Vet Center indicating that the veteran continued to 
have severe problems with post-traumatic stress disorder, as 
he has not been able to resolve his combat traumas.  It was 
indicated that he had vivid memories and flashbacks of his 
combat in Vietnam, that he had recently moved into the 
basement of his family home, away from the rest of his 
family, and that he referred to this area as his bunker.  The 
Center indicated that the veteran was unable to work due to 
his post-traumatic stress disorder and the various 
medications that he was taking, thus raising an issue of 
entitlement to a total compensation rating by reason of 
individual unemployability.

The present record contains a somewhat contradictory picture 
of the nature and extent of the veteran's post-traumatic 
stress disorder.  Specifically, the findings on the VA 
examination in March 1997 seem to show that the veteran is 
capable of cognitive and intellectual functioning on a level 
that supports a social and industrial adaptability level 
characterized by a GAF score of 70.  However, this 
examination evidently did not include psychological testing.  
On the other hand, the records from the veteran's period of 
hospitalization in mid-1996, which did include psychological 
testing and therapy, showed severe industrial and social 
inadaptability, with only some improvement upon discharge 
from the hospital, with a GAF score on hospital discharge 
of 52.  The report from the Vet Center in July 1997 indicated 
that the veteran was severely disabled as the result of his 
continuing post-traumatic stress symptomatology, noting that 
the veteran was unemployable due to such symptomatology and 
the medication that he was taking for this disorder.

The Board believes that this record should be reconciled, and 
that a new VA examination should be conducted, to include 
psychological testing.

The regional office is also reminded that the veteran's claim 
for an increased rating was received in June 1996, prior to 
the effective date of the amended rating criteria for 
psychiatric disorders.  The regional office should review the 
issue of an increased rating for post-traumatic stress 
according to the old criteria, or the amended schedular 
criteria, whichever is to the best advantage of the veteran. 
Karnas v. Derwinski, 1 Vet.App.308 (1991). 

Accordingly, the case is hereby REMANDED to the regional 
office for the following action:

1.  The RO should obtain copies of all VA 
records regarding psychiatric treatment 
received by the veteran since March 1997.  
The RO should also obtain the names and 
addresses of any other medical care providers 
who treated the veteran for these 
disabilities.  After securing the necessary 
release, the RO should obtain these records.

2.  The RO should schedule the veteran 
for a special VA examination by a 
psychiatrist to determine the nature and 
extent of his PTSD. The veteran should be 
asked to provide information concerning 
his recent social and work experience. 
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. The examiner should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders, and offer 
an opinion of the extent to which the 
veteran's service-connected psychiatric 
disorder results in social and 
occupational impairment. 

A complete rationale for any opinion 
expressed must be provided. The examiner 
should indicate the veteran's overall 
psychological, social, and occupational 
functioning using the Global Assessment 
of Functioning scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition.  The claims 
file, including a copy of this REMAND, 
should be made available to the examiner 
before the examination, for proper review 
of the medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made. 

3.  The regional office should then review and 
adjudicate the issue of an increased rating 
for the veteran's psychiatric disability 
according to the amended schedular criteria, 
or the old criteria, whichever is to the 
advantage of the veteran and also review the 
issue of entitlement to a total rating based 
on individual unemployability.  If the denial 
is continued, the veteran and his 
representative should be sent a supplemental 
statement of the case and be afforded the 
appropriate time in which to respond.

No action is required of the veteran unless and until he 
receives further notice.  The purpose of this REMAND is to 
procure clarifying data.  The Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).



- 6 -


